  Case 21-02273         Doc 16   Filed 03/25/21 Entered 03/25/21 08:46:28             Desc Main
                                   Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
STEPHEN KAMINSKI,                               )   NO.: 21-02273
                                                )
         Debtor.                                )   CHAPTER 7
                                                )
                                                )   JUDGE: LASHONDA A. HUNT
                                                )   (Joliet)

                                     NOTICE OF MOTION
TO: See attached list

       PLEASE TAKE NOTICE THAT that on April 2, 2021, at 9:15 a.m., I will appear
telephonically before the Honorable LaShonda A. Hunt, or any judge sitting in her place, and
present the motion of Lakeview Loan Servicing, LLC. for Relief from Automatic Stay, a copy of
which is attached.

 This motion will be presented and heard telephonically using AT&T Teleconference. No
personal appearance in court is necessary or permitted. To appear and be heard
telephonically on this motion, you must call in to the hearing using the following
information- Toll Free Number: 1-888-557-8511; Access Code: 7490911

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

        I, the undersigned Attorney, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method
indicated on the list on March 25, 2021, at 5:00p.m.

                                               McCalla Raymer Leibert Pierce, LLC
                                               /s/Toni Townsend
                                               Toni Townsend
                                               1 N. Dearborn Suite 1200
                                               Chicago, IL 60602
                                               (312) 346-9088
   This is an attempt to collect a debt and any information obtained will be used for that
                                           purpose.
  Case 21-02273         Doc 16     Filed 03/25/21 Entered 03/25/21 08:46:28      Desc Main
                                     Document     Page 2 of 4



                                         SERVICE LIST

To Trustee:                                           by Electronic Notice through ECF
Peter N Metrou
Metrou & Associates PC
123 W Washington St Suite 216
Oswego, IL 60543

To U.S. Trustee:                                      by Electronic Notice through ECF
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

To Debtor:                                                Served via U.S. Mail
Stephen Kaminski
3824 Squires Mill Rd.
Joliet, IL 60431

To Attorney:                                              by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 21-02273        Doc 16     Filed 03/25/21 Entered 03/25/21 08:46:28          Desc Main
                                    Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
STEPHEN KAMINSKI,                               )   NO.: 21-02273
                                                )
         Debtor.                                )   CHAPTER 7
                                                )
                                                )   JUDGE: LASHONDA A. HUNT
                                                )   (Joliet)

                     MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Lakeview Loan Servicing, LLC. by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered on the

property located at 3824 Squires Mill Rd, Joliet, Illinois 60431 be Modified stating as follows:

   1.       On February 22, 2021, the above captioned Chapter 7 was filed.

   2.       Lakeview Loan Servicing, LLC. services the first mortgage lien on the property

            located at 3824 Squires Mill Rd, Joliet, Illinois 60431.

   3.       The debt is based on an April 16, 2015, Mortgage and Note in the original sum of

            $231,035.00.

   4.       As of March 1, 2021, the funds necessary to pay off Lakeview Loan Servicing, LLC.

            on the above captioned account were approximately $239,788.84. Additional interest

            advances and charges may have accrued under the security instrument through the

            presentment of this motion. The Debtor's schedules list the fair market value of said

            property at $271,000.00. According to the Debtor's schedules, there are other liens on

            the property totaling $83,340.00.

   5.       The account is currently due and owing to Lakeview Loan Servicing, LLC. for the

            September 1, 2018 current mortgage payment and those thereafter.
  Case 21-02273        Doc 16     Filed 03/25/21 Entered 03/25/21 08:46:28          Desc Main
                                    Document     Page 4 of 4



   6.       Attorney’s fees and costs for this motion are due in the amount of $938.00.

   7.       The Debtor has no equity in the property located at 3824 Squires Mill Rd, Joliet,

            Illinois 60431 for the benefit of unsecured creditors.

   8.       Lakeview Loan Servicing, LLC. continues to be injured each day it remains bound by

            the Automatic Stay.

   9.       Lakeview Loan Servicing, LLC. is not adequately protected.

   10.      The property located at 3824 Squires Mill Rd, Joliet, Illinois 60431 is not necessary

            for the Debtor's reorganization.

   11.      No cause exists to delay the enforcement and implementation of relief and

            Bankruptcy Rule 4001(a)(3) should be waived.

         WHEREFORE, YOUR MOVANT PRAYS that the Automatic Stay be modified and that

Bankruptcy Rule 4001(a)(3) should be waived as not applicable, and for such other relief as this

Court deems just.


                                                      Lakeview Loan Servicing, LLC.

                                                      McCalla Raymer Leibert Pierce, LLC

                                           By:        /s/Toni Townsend
                                                      Toni Townsend
                                                      Attorney for Creditor
                                                      1 N. Dearborn Suite 1200
                                                      Chicago, IL 60602
                                                      Phone: (312) 346-9088
                                                      Fax: (312) 551-4400
                                                      Email: ILpleadings@mrpllc.com
